LEVINE, Justice.
Jerry Harmon Motors, Inc., appeals from a judgment of the Williams County Court grounded on findings of fraudulent misrepresentation of the value of a used car. The judgment awards plaintiffs Belva Young Bird and Betty Young Bird compensatory damages of $2,720.00 with prejudgment interest, exemplary damages of $5,000.00 and attorney's fees of $2,000.00.
We affirm that part of the judgment that awards compensatory damages, prejudgment interest and exemplary damages, pursuant to Rule 85.1(a)(2) and (4), North Dakota Rules of Appellate Procedure. Because there is no statutory or other authority for the award of attorney’s fees, we reverse that portion of the judgment that awards attorney’s fees. Hall G.M.C., Inc. v. Crane Carrier Co., 332 N.W.2d 54 (N.D.1983); State ex rel. Olson v. Nelson, 222 N.W.2d 383 (N.D.1974).
The judgment is affirmed as to damages and interest, and reversed as to attorney’s fees. Costs on appeal are awarded to neither side.
ERICKSTAD, C.J., and MESCHKE, GIERKE and VANDE WALLE, JJ., concur.